Mar'tin J.,

delivered the opinion of the court.
Lafaye and Delpeuch, opposing creditors, have appealed from a judgment, discharging the insolvent debtors from an accusation of fraud.
anü'1s0su^e°f diet óf the jury is entitled to great -weight 5 fngtheevfd™ce" if it appears the tice would-be best promoted by another trial, the cause will be remanded.
Great is the weight which this court is ever accustomed to allow to a verdict, on an issue of fraud, especially when the party accused is discharged. But on a close attention and examination of the evidence in this case, the impression left on the mind of the court is, that the endsjof justice would be best promoted by remanding the case for a second trial.
It is, therefore, ordered, adjudged and decreed, that the judgment of the Parish Court be annulled, avoided and reversed, the verdict set aside, and the case remanded for a new trial, the^appellees paying the costs of the appeal.